



Exhibit 10(b)
DISCRETIONARY COMPENSATION

Because special situations occur where individual achievement may not be
adequately recognized under incentive plans, the Compensation and Governance
Committee (the “Committee”), at the beginning of each fiscal year, grants
authority to the Chief Executive Officer to distribute additional discretionary
cash and/or stock compensation up to an aggregate maximum amount to eligible
participants for each particular fiscal year.
For fiscal year 2017, the aggregate amount of cash compensation approved by the
Committee was $500,000, and the maximum number of shares approved by the
Committee was 125,000 shares of Common Stock. The stock compensation may be in
the form of share award opportunities and/or outright grants of shares of Common
Stock, all to be awarded under the Company's Amended and Restated 2003 Stock
Option and Incentive Plan.  Discretionary compensation is awarded based upon
individual effort and is paid in amounts and at such times as the Chief
Executive Officer determines, in his sole discretion. No employee has a
guaranteed right to discretionary compensation in the event that performance
targets are not met.
For awards of stock compensation, eligible participants include any employee of
the Company, excluding the Chief Executive Officer and any Section 16 reporting
officers of the Company. For awards of cash compensation, eligible participants
include executive officers of the Company, excluding the Chief Executive
Officer. The Chief Executive Officer may grant cash compensation to other
employees outside of the authority granted by the Committee.





